101 Mich. App. 407 (1980)
300 N.W.2d 578
ST JOSEPH TOWNSHIP
v.
STATE BOUNDARY COMMISSION
Docket No. 44976.
Michigan Court of Appeals.
Decided November 5, 1980.
Hartwig, Crow, Jones & Postelli, for plaintiff.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Milton I. Firestone and Michael J. Moquin, Assistants Attorney General, for the State Boundary Commission.
*409 Thrun, Maatsch & Nordberg (by Patrick J. Berardo and Michael A. Eschelbach), for the City of St. Joseph.
Before: BASHARA, P.J., and M.J. KELLY and D.R. FREEMAN,[*] JJ.
PER CURIAM.
Plaintiff Township of St. Joseph appeals from a decision of the lower court affirming the Michigan State Boundary Commission's approval of the City of St. Joseph's petition for annexation of a ten-acre parcel of land located in the township.
On March 13, 1972, the City of St. Joseph filed a petition seeking to annex two parcels of land. The petition was later rejected as legally insufficient based upon defects found in the affidavit and notarization accompanying the document. A subsequent petition was filed on September 6, 1972, which met the legal sufficiency standards. An adjudicative meeting held by the commission to consider the petition resulted in approval of the annexation of parcel A, but a denial of incorporation of parcel B. On August 9, 1973, the commission adopted the findings of fact reached at the adjudicative session.
Plaintiff then filed a petition in the circuit court, challenging the commission's factual conclusions and final order. The township contended that the petition was barred from consideration because it was filed within two years of another petition covering the same property. MCL 117.9(6); MSA 6.2088(6). The plaintiff further alleged that the findings as a whole had no basis in fact and were contrary to the criteria set forth in MCL 123.1009; MSA 5.2242(9). A temporary restraining order, *410 stipulated to by the parties on November 2, 1973, prevented immediate annexation.
On February 11, 1975, the Attorney General, on behalf of the Boundary Commission, moved to extend the time to file records of the Boundary Commission's consultations. Prior to the circuit court's decision on the motion, the commission filed 27 exhibits concerning the disputed parcels. Thereafter, the circuit court, without delineating its reasons, granted the commission's motion to extend the time of filing. By stipulation, the parties agreed that the 27 exhibits encompassed all of the evidence presented in the commission's proceedings.
On March 8, 1978, the Attorney General moved for summary judgment pursuant to GCR 1963, 117.2(1), alleging that the plaintiff failed to state a claim upon which relief could be granted. The Attorney General argued that, given the Supreme Court's decision in Midland Twp v State Boundary Comm, 401 Mich. 641; 259 NW2d 326 (1977), the only possible issue left for decision was whether the Boundary Commission's order was supported by competent, material and substantial evidence on the whole record. Contending that such evidence supported the order approving the annexation of parcel A, the Attorney General requested that summary judgment be granted. After considering the briefs and conducting a hearing, the circuit court granted the motion.
The plaintiff initially contests the circuit court's conclusion finding competent, material and substantial evidence to support the commission's factual determinations. MCL 24.306(1)(d); MSA 3.560(206)(1)(d); Const 1963, art 6, § 28. In Midland Twp v State Boundary Comm, supra, pp 672-673, the Supreme Court noted with approval a prior *411 analysis of substantial evidence made by Justice FITZGERALD:
"The key phrase `substantial evidence' has been construed by this Court to require
"`a thorough judicial review of administrative decision, a review which considers the whole record  that is, both sides of the record  not just those portions of the record supporting the findings of the administrative agency. Although such a review does not attain the status of de novo review, it necessarily entails a degree of qualitative and quantitative evaluation of evidence considered by an agency. Such review must be undertaken with considerable sensitivity in order that the courts accord due deference to administrative expertise and not invade the province of exclusive administrative fact-finding by displacing an agency's choice between two reasonably differing views. Cognizant of these concerns, the courts must walk the tightrope of duty which requires judges to provide the prescribed meaningful review.' Michigan Employment Relations Commission v Detroit Symphony Orchestra, Inc, 393 Mich. 116, 124; 223 NW2d 283 (1974)."
The Midland Twp Court further described the deferential standard of review for circuit courts evaluating Boundary Commission proceedings:
"Resolution of a controverted annexation unavoidably involves political considerations and the exercise of a large measure of discretion. Evaluation of the record and of the commission's balancing of the criteria and determination of reasonableness implicates the merits of the proposed annexation and poses considerable risk of drawing the judiciary into the resolution of what continues to be  despite the adoption of the administrative format  essentially a political question.
"No vested right or legally protected interest being involved, the judiciary ought to be especially circumspect in reviewing commission rulings and determinations." *412 Midland Twp, supra, pp 673-674. (Footnote omitted.)
We conclude that the circuit court correctly found the commission's factual findings supported by competent, material and substantial evidence. Specifically, the commission's description of the parcel as "mostly uninhabited, unimproved land" is not inaccurate where evidence indicated only a school building and a savings and loan association building on the ten-acre parcel. Additionally, the evidence of past successful developments in the area supports the commission's finding that the defendant city could provide "full urban type services to the area". Finally, the commission had sufficient evidence before it from which to conclude that no substantial loss of state equalized valuation income would result by removing the parcel from township tax rolls.
The plaintiff next alleges error in the circuit court's decision granting the commission's motion to extend the time period for filing agency records. The applicable time period within which filing is required commences upon service of an appellant's petition for judicial review. This period is statutorily provided in MCL 24.304(2); MSA 3.560(204)(2):
"Within 60 days after service of the petition, or within such further time as the court allows, the agency shall transmit to the court the original or certified copy of the entire record of the proceedings, unless parties to the proceedings for judicial review stipulate that the record be shortened. A party unreasonably refusing to so stipulate may be taxed by the court for the additional costs. The court may permit subsequent corrections to the record."
Under this statutory mandate, a circuit court is *413 vested with discretionary authority to extend the period of time in which the agency record must be filed. Also, the provision does not restrict exercise of the court's discretion to motions made within the 60-day period. Absent proof that the circuit court's decision was "so palpably and grossly violative of fact and logic that it evidences not the exercise of will but perversity of will, not the exercise of judgment but definance thereof, not the exercise of reason but rather of passion or bias", Spalding v Spalding, 355 Mich. 382, 384-385; 94 NW2d 810 (1959), the lower court did not abuse its discretion in granting the commission's motion.
Plaintiff's final argument assails the commission's consideration of the instant petition as violative of the two-year restriction on duplicate petitions embodied in MCL 117.9(6); MSA 5.2088(6). The statutory restriction provides:
"The commission shall reject a petition or resolution for annexation of territory which includes all or any part of the territory which was described in any petition or resolution for annexation filed within the preceding 2 years and which was denied by the commission or was defeated in an election pursuant to subsection (5)."
Plaintiff's interpretation of the language would preclude the filing of a second petition within two years of a petition denied on its merits or for failing to meet the threshold requirement of legal sufficiency. We disagree.
Analysis of the act in which the restriction on second petitions is found discloses a substantial difference between petitions determined to be legally insufficient and those which are denied on the merits. Pertinent to this distinction is MCL 117.9(2); MSA 5.2088(2):
*414 "Except as provided in subsections (1) and (8), a petition or resolution for annexation of territory shall be filed in the Lansing office of the state boundary commission. The commission, after determining the validity of the petition or resolution, shall hold a public hearing in or reasonably near the area proposed for annexation. The commission in processing and approving, denying or revising a petition or resolution for annexation shall have the same powers and duties and be in accordance with and subject to the provisions of Act No. 191 of the Public Acts of 1968, relating to petitions which propose incorporations." (Emphasis added.)
When addressed with a question of statutory intent, this Court first reviews the specific language of the disputed law. Lamphere Schools v Lamphere Federation of Teachers, 400 Mich. 104; 252 NW2d 818 (1977). If the language of a statute is plain and unambiguous, its provisions will be applied as written. Dussia v Monroe County Employees Retirement System, 386 Mich. 244; 191 NW2d 307 (1971). The clear intent of this legislative mandate is to separate the determination of legal sufficiency, which the City of St. Joseph's initial petition lacked, from a determination of the petition on its merits. Avon Twp v State Boundary Commission, 96 Mich. App. 736; 292 NW2d 691 (1980). In so doing, the statute prevents a municipality from filing repeated petitions in an effort to force a requested annexation on an unwilling commission.
The plaintiff's interpretation is also contrary to that of the commission itself.[1] Such an administrative analysis has been found to be entitled to "the *415 most respectful consideration" and should not be set aside "without cogent reasons". Lane v Dep't of Corrections, Parole Board, 383 Mich. 50, 56; 173 NW2d 209 (1970), quoting United States v Moore, 95 U.S. 760, 763; 24 L. Ed. 588 (1877). The plaintiff's arguments disclose no substantial support for its interpretation, contrary to the plain language of the statute.
For the foregoing reasons we conclude that the circuit court properly granted the defendant commission's motion for summary judgment.
Affirmed, no costs, a public question being involved.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  By interpretative rule, the commission has stated "The 2 year period shall not apply to annexation petitions or resolutions that are rejected by the commission for not being legally sufficient". 1974 AACS R 123.24(5).